Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 1 of 12 Page ID #:203




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   44 Montgomery Street, 41st Floor
 6 San Francisco, CA 94104
   Telephone: (415) 293-6800
 7 Facsimile: (415) 293-6899
   mpritt@bsfllp.com
 8
   Counsel for Ira Kleiman, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K Info Defense Research, LLC
10

11                              UNITED STATES DISTRICT COURT

12                          CENTRAL DISTRICT OF CALIFORNIA

13                                   WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                         Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
16                                                  Underlying Litigation:
   IRA KLEIMAN, as the personal                     Case No. 9:18-cv-80176-BB
17 representative of the Estate of David            United States District Court
   Kleiman, and W&K INFO DEFENSE                    Southern District of Florida
18 RESEARCH, LLC,

19                                                  NOTICE OF MOTION AND MOTION
                  Plaintiffs,                       FOR SECOND ORDER COMPELLING
                                                    COMPLIANCE WITH SUBPOENA
20         v.
                                                    Judge:   Christina A. Snyder
21 CRAIG WRIGHT,                                    Date:    October 21, 2019
                                                    Time:    10:00 a.m.
22                Defendant.                        Place:   Courtroom 8D, 8th Floor
23

24

25

26

27

28
     MOTION FOR SECOND ORDER COMPELLING                             Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 2 of 12 Page ID #:204



                  NOTICE OF MOTION AND MOTION FOR SECOND ORDER
 1                    COMPELLING COMPLIANCE WITH SUBPOENA
 2          PLEASE TAKE NOTICE THAT Ira Kleiman, as personal representative of the Estate

 3 of David Kleiman, and W&K Info Defense Research, LLC (together, “Movants”) hereby move

 4 for an amended order requiring Joseph VaughnPerling to comply with a document subpoena

 5 issued by the United States District Court for the Southern District of Florida on February 25,

 6 2019 (the “Subpoena”). Alternatively, Movants seek an order authorizing Movants to serve a

 7 new subpoena by means of alternative service on Mr. VaughnPerling. This motion is

 8 supported by the attached Memorandum of Points and Authorities and Declaration of Maxwell

 9 V. Pritt, and is noticed for hearing on October 21, 2019, before the Honorable Christina Snyder

10 at the First Street Courthouse, 350 W. First Street, Courtroom 8D, 8th Floor, Los Angeles, CA

11 90012.

12 Dated: September 16, 2019                        BOIES SCHILLER FLEXNER LLP
13
                                                     /s/ Maxwell V. Pritt
14                                                  Maxwell V. Pritt
                                                    44 Montgomery Street, 41st Floor
15                                                  San Francisco, CA 94104
                                                    Telephone: (415) 293-6800
16                                                  Facsimile: (415) 293-6899
17                                                  mpritt@bsfllp.com

18                                                  K. Luan Tran
                                                    725 South Figueroa Street, 31st Floor
19                                                  Los Angeles, CA 90017
                                                    Telephone: (213) 629-9040
20                                                  Facsimile: (213) 629-9022
21                                                  ltran@bsfllp.com

22                                                  Counsel for Ira Kleiman, as Personal
                                                    Representative of the Estate of David
23                                                  Kleiman, and W&K Info Defense
                                                    Research, LLC
24

25

26

27

28
                                                    -1-
     MOTION FOR SECOND ORDER COMPELLING                              Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 3 of 12 Page ID #:205




 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.       INTRODUCTION

 3          This action arises out of Joseph VaughnPerling’s repeated refusal to comply with a

 4 subpoena issued by the United States District Court for the Southern District of Florida on

 5 February 25, 2019 (the “Subpoena”) and this Court’s July 8, 2019 order compelling him to do

 6 so. The Subpoena required Mr. VaughnPerling to produce certain documents relevant to

 7 Movants’ lawsuit in Florida by March 27, 2019. Nearly six months later, despite this Court’s

 8 July 8 order, Mr. VaughnPerling has still not complied, and he is now in violation of the July 8

 9 order.

10          After the Court’s July 8 order, Mr. VaughnPerling has asserted that Movants did not

11 personally serve him with the Subpoena.1 To assess this contention, Ira Kleiman, as the

12 personal representative of the Estate of David Kleiman, and W&K Info Defense Research,

13 LLC (together, “Movants”) have attempted to obtain clarification from Mr. VaughnPerling and

14 to resolve any dispute concerning the Subpoena outside of court. Yet Mr. VaughnPerling—

15 who indisputably has actual knowledge and possession of the Subpoena—has been

16 uncooperative, refusing to accept service or otherwise discuss the Subpoena. Accordingly,

17 Movants seek an order compelling Mr. VaughnPerling to comply with the Subpoena,

18 notwithstanding his assertion that he has not been personally served. Alternatively, Movants

19 seek an order authorizing Movants to serve a new subpoena on Mr. VaughnPerling by mail and

20 email.

21 II.      BACKGROUND

22          As explained in Movants’ Motion to Compel, see Dkt. 1, at 2, the Subpoena was issued

23 to Mr. VaughnPerling on February 25, 2019 by the United States District Court for the

24 Southern District of Florida in connection with ongoing litigation filed in that district by

25 Movants. Id. It required Mr. VaughnPerling to produce documents to Movants’ counsel’s

26

27   1
    Movants assume for purposes of this Motion that the person claiming to be Mr.
   VaughnPerling and asserting that Mr. VaughnPerling was not personally served is in fact Mr.
28 VaughnPerling.
                                                          -2-
     MOTION FOR SECOND ORDER COMPELLING                                Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 4 of 12 Page ID #:206




 1 office in Los Angeles by March 27, 2019, and, based on information provided by Movants’

 2 process server, Movants believe Mr. VaughnPerling was properly served with the Subpoena on

 3 March 20, 2019 at 4908 Calle Robleda in Agoura Hills, California. Id. Mr. VaughnPerling,

 4 however, did not produce any documents or otherwise respond to the Subpoena by March 27.

 5 Id. at 3.

 6          Consequently, on May 23, 2019, counsel for Movants sent a letter to Mr.

 7 VaughnPerling requesting that he (or his counsel, if any) respond to the Subpoena by June 3,

 8 2019. Id. Movants’ counsel did not receive a response. Id.2 As a result, on June 5, 2019,

 9 Movants filed a motion to compel Mr. VaughnPerling to comply with the Subpoena. See

10 generally id.

11          On July 8, 2019, the Court granted the motion. Specifically, the Court held that “the

12 Subpoena is valid and was properly served on [Mr. VaughnPerling] in compliance with Federal

13 Rule of Civil Procedure 45,” and that Mr. VaughnPerling “violated the Subpoena and waived

14 any objections by doing so.” Dkt. 11 at 2. The Court ordered Mr. VaughnPerling to comply

15 with the Subpoena by July 22, id., and, in the event that he failed to do so, authorized Movants

16 to “seek a contempt order from this Court by filing a motion on or before July 26, 2019,” Dkt.

17 10.

18          On July 9, 2019, two largely identical declarations that were purportedly signed by Mr.

19 VaughnPerling and mailed to the Court were filed on the docket. See Dkts. 12, 13.3 The first

20 declaration, which was purportedly executed in and mailed from Los Angeles on June 30,

21 2019, stated that Mr. VaughnPerling “was not served with any process of the Court,” and

22 speculated that the “process server served [his] ex-wife’s current paramour.” Dkt. 12.

23 Notably, no return address was provided. The second declaration, which contained identical

24 typewritten text and was purportedly also signed by Mr. VaughnPerling, was executed on the

25
     2
     Counsel for Movants learned for the first time on July 12, 2019 that the letter, which was sent
26 by certified U.S. mail to 4908 Calle Robleda, was returned by the U.S. Postal Service as
   “UNCLAIMED UNABLE TO FORWARD,” apparently because no one was home to accept
27 delivery.
   3
     Although the docket entries reflect that the declarations were filed on July 3 and July 5, 2019,
28 the text of the docket entries reflect that they were not entered on the docket until July 9, 2019.
                                                          -3-
     MOTION FOR SECOND ORDER COMPELLING                                Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 5 of 12 Page ID #:207




 1 same day as the other declaration, June 30, 2019—but executed in and mailed from Santa Ana

 2 instead of Los Angeles. See Dkt. 13. This declaration included a Malibu P.O. Box as a return

 3 address.

 4          The next day, July 10, 2019, counsel for Movants received an email from

 5 p00r_trad3r@yahoo.com. The email stated, “No subpoena has yet been served on Joseph

 6 VaughnPerling in regards the Kleiman v Wright case,” and claimed to attach “copies of

 7 declarations to this effect.” September 16, 2019 Declaration of Maxwell V. Pritt (“Pritt

 8 Decl.”), Ex. 1. The email attached three declarations, but only one was signed. That

 9 declaration was purportedly signed by a woman named Victoria Vaughn, who Movants believe

10 may be Mr. VaughnPerling’s former spouse. The declaration states that the Subpoena was

11 delivered to Ms. Vaughn’s home at 4908 Calle Robleda, that Mr. VaughnPerling “does not

12 own 4908 Calle Robleda,” and that, “[t]o the best of [her] knowledge, [Mr. VaughnPerling] has

13 not been to 4908 Calle Robleda since 2017.” Pritt Decl., Ex. 2. Another declaration,

14 purportedly from a man named Bryan Wilson Stokes, claimed that Mr. Stokes “lived at 4908

15 Calle Robleda” and has “received mail and still receive[s] mail” at that address. Pritt Decl.,

16 Ex. 3. The declaration further states that Mr. Stokes “did communicate with JOSEPH

17 VAUGHNPERLING letting him know that some mail came for him to 4908 Calle Robleda

18 that looked like official papers was from some lawyers and he instructed [Mr. Stokes] to give

19 anything that comes to Victoria as [Mr. VaughnPerling] does not receive any mail at that

20 address.” Id.

21          On July 17, 2019, counsel for Movants responded to the email, notifying Mr.

22 VaughnPerling of the Court’s July 8, 2019 order and attaching that order. Pritt Decl., Ex. 4.

23 Counsel for Movants also attached the Subpoena (even though, as noted in the email, it was

24 clear that Mr. VaughnPerling had the Subpoena in his possession), and requested that Mr.

25 VaughnPerling “accept service by email.” Id. If he agreed to do so by July 19, counsel for

26 Movants offered to dismiss these proceedings. Id. Mr. VaughnPerling did not respond by that

27 date.

28
                                                         -4-
     MOTION FOR SECOND ORDER COMPELLING                               Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 6 of 12 Page ID #:208




 1          Mr. VaughnPerling also did not comply with the Subpoena by July 22, despite

 2 possessing both the Subpoena and the Court’s order that he comply with it by July 22. Instead,

 3 on July 23, 2019, Mr. VaughnPerling sent another email to Movants’ counsel, stating that “Mr.

 4 VaughnPerling wishes to express thanks to [counsel for Movants] for acknowledging via email

 5 that service has not yet been performed,4 and further thanks for [counsel for Movant]’s offers

 6 to Mr. VaughnPerling regarding accepting service, which will be considered.” Pritt Decl., Ex.

 7 5. The email also attached a letter dated July 14, 2019, which was addressed to the Honorable

 8 Christina A. Snyder. The letter stated, “Please reconsider the [motion to compel] in light of the

 9 declarations I have provided to the court and counsel.” Pritt Decl. Ex. 6. It is unclear whether

10 Mr. VaughnPerling mailed the letter to the Court as it does not appear on the docket. The letter

11 does not state when Mr. VaughnPerling first became aware of the Subpoena or when he

12 received it.

13          Because Mr. VaughnPerling—in violation of the Court’s July 8 order—failed to

14 comply with the Subpoena by July 22, Movants were authorized by that order to move for

15 contempt on July 26, 2019. See Dkt. 10. Instead of seeking to hold Mr. VaughnPerling in

16 contempt on July 26, Movants sought an extension from this Court to investigate whether Mr.

17 VaughnPerling’s claim regarding service had any merit. See Dkt. 17, at 2. The Court granted

18 the motion and provided Movants until September 3 to file a motion for contempt. See Dkt.

19 19. On August 28, Movants sought a second extension, see Dkt. 23, which was granted by the

20 Court on September 3, see Dkt. 24, and provided Movants until September 16 to move for

21 contempt.

22          Movants have used the past several weeks to investigate whether Mr. VaughnPerling

23 was in fact personally served with the Subpoena, as this Court has already held. Movants have

24 been unable to determine, however, the exact manner in which Mr. VaughnPerling came to

25

26   4
    Mr. VaughnPerling’s assertion that counsel for Movants “acknowledge[ed] via email that
   service has not yet been performed” is grossly inaccurate. Instead, counsel for Movants stated,
27 “While it’s clear from the documents you attached to your email below that you have the
   subpoena we served in your possession, I have attached a copy of the subpoena to this email.”
28 Pritt Decl., Ex. 4.
                                                         -5-
     MOTION FOR SECOND ORDER COMPELLING                              Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 7 of 12 Page ID #:209




 1 possess and learn of the Subpoena, and cannot rule out personal service. See Pritt Decl. ¶ 11.

 2 Moreover, despite Mr. VaughnPerling’s promise to “consider[]” accepting service via email,

 3 see Pritt Decl., Ex. 5, Movants have not received any further communications from him, see

 4 Pritt Decl. ¶ 10.

 5 III.     ARGUMENT

 6          The Court should issue a second order compelling Mr. VaughnPerling to respond to the

 7 Subpoena in full and without objection, notwithstanding Mr. VaughnPerling’s belated assertion

 8 that he was never personally served. Even if he had not been personally served, Mr.

 9 VaughnPerling has actual knowledge and possession of the Subpoena and has persistently

10 sought to evade personal service, despite Movants’ best efforts. Alternatively, Movants

11 request that the Court issue an order authorizing service of new subpoenas via email and U.S.

12 mail.

13          First, the Court already held that “the Subpoena is valid and was properly served on

14 Joseph Vaughn Perling in compliance with Federal Rule of Civil Procedure 45.” Dkt. 11, at 2.

15 Mr. VaughnPerling’s disagreement with that holding does not invalidate it. See Adriana Int’l

16 Corp. v. Thoeren, 913 F.2d 1406, 1411 (9th Cir. 1990) (“Disagreement with the court is not an

17 excuse for failing to comply with court orders.”); see also Am. Unites for Kids v. Lyon, No. CV

18 15-2124 PA (AJWx), 2015 WL 9412099, at *8 (C.D. Cal. Dec. 21, 2015) (imposing sanctions

19 on party for noncompliance with orders with which party disagreed); Chih-Cheng Tsao v. Cty.

20 of L.A., Office of Assessor, No. CV 09-1268-JST(CWx), 2011 WL 1532331, at *5 (C.D. Cal.

21 Mar. 30, 2011) (same). 5

22          Second, Mr. VaughnPerling has waived any objection that he may have had to the

23 manner in which he was served. “Where a party has actual notice, failure to make a timely

24 objection waives insufficiency of service.” Kwong Mei Lan Mirana v. Battery Tai-Shing

25 Corp., No. C 08-80142 MISC. JF (RS), 2009 WL 290459, at *2 (N.D. Cal. Feb. 5, 2009); see

26
     5
     Movants incorporate by reference the arguments from their initial Motion to Compel
27 Compliance with the Subpoena that (1) the Subpoena is valid, (2) the Court has jurisdiction
   over disputes concerning the Subpoena, and (3) a motion to compel is proper here. See Dkt. 1,
28 at 3-6.
                                                        -6-
     MOTION FOR SECOND ORDER COMPELLING                              Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 8 of 12 Page ID #:210




 1 also E&J Gallo Winery v. EnCana Energy Servs., Inc., No. CVF03-5412AWI LJO, 2005 WL

 2 3710352, at *4 (E.D. Cal. Aug. 15, 2005) (magistrate judge “correctly concluded” that party

 3 was “provided with actual timely notice of [a] deposition and waived any right to service of

 4 notice by any other means by failing to make timely objection”). According to Mr.

 5 VaughnPerling, after Victoria Vaughn received the Subpoena at the address where Movants’

 6 process server left it (4908 Calle Robleda, Agora Hills, CA 91301), Ms. Vaughn’s “paramour,”

 7 Mr. Stokes, notified Mr. VaughnPerling about the Subpoena. See Pritt Decl., Ex. 2 (subpoena

 8 delivered to Ms. Vaughn’s home); Pritt Decl., Ex. 3 (Mr. Stokes notified Mr. VaughnPerling).

 9 But Mr. VaughnPerling did not object to service until mid-July, long after the deadline for

10 compliance had passed and after the Court ordered him to comply with the Subpoena. See

11 E&J Gallo Winery, 2005 WL 3710352, at *2-4 (insufficiency of service waived where party

12 received deposition notice via email and did not object to manner of service until day before

13 deposition).

14          Third, even if Movants’ process server was mistaken and did not in fact personally

15 serve Mr. VaughnPerling, it does not establish that service was inadequate under Federal Rule

16 of Civil Procedure 45. Although “[t]he Ninth Circuit has not ruled whether Rule 45 requires

17 personal service,” courts in the Central District of California have held that service is adequate

18 if (1) “the party requesting the accommodation diligently attempted to effectuate personal

19 service,” and (2) the subpoena was served by means “reasonably designed to ensure actual

20 receipt.” Chambers v. Whirlpool Corp., No. 11-CV-1733 FMO (JCGx), 2016 WL 9451361, at

21 *2 (C.D. Cal. Aug. 12, 2016); but see Performance Credit Corp. v. EMC Mortg. Corp., No. 07-

22 CV-383 DOC (RNBx), 2009 WL 10675694, at *2 (C.D. Cal. Apr. 16, 2009) (noting “division

23 of authority” with respect to whether personal service of subpoena is required). For example,

24 in Chambers, the court granted a motion to compel compliance with a subpoena where the

25 “[p]laintiffs’ process server attempted personal service at least three times,” the subpoenaed

26 person was “aware of” and “received the Rule 45 subpoena,” and the plaintiffs ultimately

27 emailed the subpoena to the subpoenaed person. 2016 WL 9451361, at *3; see also

28
                                                          -7-
     MOTION FOR SECOND ORDER COMPELLING                                Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 9 of 12 Page ID #:211




 1 Performance Credit Corp., 2009 WL 10675694, at *2-3 (denying motion to quash subpoena

 2 that was not personally served where compelled person was “attempting to avoid and evade

 3 service of process”).

 4          Here, even if Mr. VaughnPerling was not personally served, service was adequate.

 5 Movants have diligently attempted to serve Mr. VaughnPerling by retaining a process server to

 6 personally serve him and by subsequently mailing and emailing the Subpoena to him. Movants

 7 even attempted to get Mr. VaughnPerling to accept service, but, to date, he has refused.

 8 Furthermore, the Subpoena was served by means that were reasonably designed to ensure

 9 receipt: the Subpoena was personally delivered to Mr. VaughnPerling’s last known address;

10 mailed the Subpoena to Mr. VaughnPerling at the P.O. Box he wrote as a return address on the

11 envelope for one of the declarations he mailed to the Court; and emailed the Subponea to Mr.

12 VaughPerling in response to an email he sent to Movants. Cf. In re Hernandez, No. 12-BK-

13 47099 RK, 2017 WL 6033409, at *5 (Bankr. C.D. Cal. Dec. 5, 2017) (“Courts have found that

14 generally ‘mailing a notice to a party’s last-known address is “reasonably calculated” to

15 provide actual notice.’”) (citations omitted); Liberty Media Holdings, LLC v. March, No. 10-

16 CV-1809 WQH (BLM), 2011 WL 197838, at *2 (S.D. Cal. Jan. 20, 2011) (finding that

17 “service by delivering the summons and Complaint to Defendants’ last known valid email

18 address [was] ‘reasonably calculated, under all the circumstances, to apprise [Defendants] of

19 the pendency of the action and afford them an opportunity to present their objections’”)

20 (citations omitted). And these means were successful. At the very least, Mr. VaughnPerling

21 sent Movants a declaration from Bryan Stokes that states Mr. Stokes told him about the

22 Subpoena, see Pritt Decl., Ex. 3, and he acknowledged receipt of the Subpoena via email, see

23 Pritt Decl., Ex. 5.

24          Because it is clear that Mr. VaughnPerling has received the Subpoena (many times

25 now) and that his challenge is based on “procedural technicalities,” requiring Movants to re-

26 serve the Subpoena “would elevate form over substance and fly in the face of securing ‘the

27 just, speedy, and inexpensive determination of every action and proceeding.’” Ellis-Hall

28
                                                        -8-
     MOTION FOR SECOND ORDER COMPELLING                              Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 10 of 12 Page ID #:212




 1 Consultants, LLC v. Hoffmann, No. 12-CV-00771, 2018 WL 4215114, at *3 (D. Utah Sept. 4,

 2 2018) (quoting Fed. R. Civ. P. 1); see also BNSF Ry. Co. v. Alere, Inc., No. 18-CV-291 BEN

 3 (WVG), 2018 WL 2267144, at *4-6 (S.D. Cal. May 16, 2018) (endorsing Bland v. Fairfax

 4 Cty., Va., 275 F.R.D. 466 (E.D. Va. 2011), which held that “categorically” prohibiting non-

 5 personal service of subpoenas would “violate Rule 1”). Worse, requiring Movants to re-serve

 6 the Subpoena would reward Mr. VaughnPerling’s evasive and uncooperative conduct clearly

 7 designed to avoid service—he has refused to accept service by email and continues to hide his

 8 whereabouts, submitting two declarations that he purportedly executed on the same day in

 9 different cities with only a P.O. box as a return address (that’s found on only one of the

10 envelopes mailed to the Court). See Wells Fargo Bank NA v. Wyo Tech Inv. Grp. LLC, No.

11 CV-17-04140-PHX-DWL, 2019 WL 3208114, at *3 (D. Ariz. July 16, 2019) (allowing non-

12 personal service, where compelled person was “playing games in an effort to evade service”).

13 Accordingly, Movants request that the Court issue an order affirming its prior order Mr.

14 VaughnPerling was properly served under Rule 45, whether that service was effected by hand

15 delivery, U.S. mail, or email, and require Mr. VaughnPerling to comply with the Subpoena

16 without objection.

17          If the Court is unwilling to so order, or to enforce its prior order holding that the

18 Subpoena was properly served pursuant to Rule 45, Movants respectfully request that the Court

19 authorize non-personal service of process on Mr. VaughnPerling. As discussed above, courts

20 in this District have permitted service of subpoenas by means other than personal service,

21 especially where, like here (see supra), the party seeking to serve the subpoena has diligently

22 attempted to personally serve it and the means of alternative service are reasonably calculated

23 to achieve actual notice. See Chambers, 2016 WL 9451361, at *2. Even assuming that Mr.

24 VaughnPerling was not in fact personally served with the Subpoena, contrary to the Court’s

25 July 8, 2019 order, his evasive conduct suggests that personally serving Mr. VaughnPerling

26 will be near impossible. See Performance Credit Corp., 2009 WL 10675694, at *2-3 (non-

27 personal service of subpoena proper, where compelled person was “attempting to avoid and

28
                                                           -9-
     MOTION FOR SECOND ORDER COMPELLING                                  Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 11 of 12 Page ID #:213




 1 evade service” and achieving “personal ‘hand-to-hand’ service” seemed “unlikely”).

 2 Accordingly, if the Court reconsiders its July 8, 2019 order and determines that the Subpoena

 3 has not been properly served under Rule 45 in light of the two declarations submitted by Mr.

 4 VaughnPerling, the Court should, consistent with Rule 1, authorize Movants to serve Mr.

 5 VaughnPerling by email (to the email address that Mr. VaughnPerling used to communicate

 6 with Movants) and by U.S. mail (to the Malibu return address on the envelope that he used to

 7 mail one of his declarations to the Court). See Wells Fargo, 2019 WL 3208114, at *2-3

 8 (authorizing non-personal service where subpoenaed person was “playing games in an effort to

 9 evade service”).

10 IV.      CONCLUSION

11          For the foregoing reasons, Movants respectfully request that the Court issue a second

12 order compelling Mr. VaughnPerling to comply with the Subpoena without objection.

13 Alternatively, Movants request that the Court authorize Movants to serve Mr. VaughnPerling

14 by email to p00r_trad3r@yahoo.com, and by U.S. mail to Post Office Box 4135, Malibu, CA

15 90264.

16 Dated: September 16, 2019                        BOIES SCHILLER FLEXNER LLP
17
                                                     /s/ Maxwell V. Pritt
18                                                  Maxwell V. Pritt
                                                    44 Montgomery Street, 41st Floor
19                                                  San Francisco, CA 94104
                                                    Telephone: (415) 293-6800
20                                                  Facsimile: (415) 293-6899
21                                                  mpritt@bsfllp.com

22                                                  K. Luan Tran
                                                    725 South Figueroa Street, 31st Floor
23                                                  Los Angeles, CA 90017
                                                    Telephone: (213) 629-9040
24                                                  Facsimile: (213) 629-9022
25                                                  ltran@bsfllp.com

26                                                  Counsel for Ira Kleiman, as Personal
                                                    Representative of the Estate of David
27                                                  Kleiman, and W&K Info Defense
                                                    Research, LLC
28
                                                       -10-
     MOTION FOR SECOND ORDER COMPELLING                              Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00083-CAS-E Document 25 Filed 09/16/19 Page 12 of 12 Page ID #:214



                                     CERTIFICATE OF SERVICE
 1
         At the time of this service I was over 18 years of age and not a party to this action.
 2 My business address is 44 Montgomery Street, 41st Floor, San Francisco, California 94104.

 3          On September 16, 2019, I served the following documents:
 4                       MOTION FOR SECOND ORDER COMPELLING
 5                            COMPLIANCE WITH SUBPOENA
            I served the documents on the person(s) below, as follows:
 6
                                      JOSEPH VAUGHN PERLING
 7                                         P.O. BOX 4135
                                         MALIBU, CA 90264
 8
     The documents were served pursuant to Fed. R. Civ. P. 5(b) by the following means:
 9
        By United States mail. I enclosed the documents in a sealed envelope or package
10       addressed to the persons at the addresses listed above and:
11                   deposited the sealed envelope with the United States Postal Service, with
                    the postage fully prepaid.
12                   placed the envelope for collection and mailing, following our ordinary
                    business practices. I am readily familiar with this business's practice for
13                  collecting and processing correspondence for mailing. On the same day that
                    correspondence is placed for collection and mailing, it is deposited in the
14                  ordinary course of business with the United States Postal Service, in a sealed
                    envelope with postage fully prepaid.
15

16
            I hereby certify that I am employed in the office of a member of the Bar of this Court at
17 whose direction the service was made. I declare under penalty of perjury under the laws of the
   United States of America that the foregoing information contained in the Certificate of Service
18 is true and correct.

19 Date: September 16, 2019                           By:
                                                               Malika Amaru
20

21

22

23

24

25

26

27

28
                                                        -11-
     MOTION FOR SECOND ORDER COMPELLING                               Case No. 2:19-MC-00083-CAS-E
     COMPLIANCE WITH SUBPOENA
